Citation Nr: 0210223	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  95-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there is clear and unmistakable error in a rating 
decision of September 8, 1993, which denied service 
connection for post-traumatic stress disorder.

(The issue of service connection for chloracne and the issue 
of whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1965 to July 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of August 1994 and 
January 1995 by the Department of Veterans Affairs (VA) 
Atlanta, Georgia, Regional Office (RO) which denied service 
connection for a skin condition, including chloracne, claimed 
as secondary to exposure to Agent Orange.  The Board 
confirmed those decisions in September 1999.   

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2000, 
the Secretary of Veterans Affairs (Secretary) and the 
veteran, through his attorney, filed a joint motion to vacate 
the Board's decision and remand the case for further action.  
The Court granted that joint motion through an order issued 
in September 2000.  Subsequently, in February 2001, the Board 
remanded that claim to the RO for further development.  The 
RO subsequently completed the requested development and, in 
October 2001, again denied the claim for service connection 
for a skin disorder, to include chloracne, claimed as due to 
exposure to Agent Orange.  In addition, in a decision of 
October 2001, the RO determined that new and material 
evidence had not been presented to reopen a previously denied 
claim for service connection for post-traumatic stress 
disorder, and found that the previous decision denying post-
traumatic stress disorder did not contain clear and 
unmistakable error.  The veteran has perfected an appeal of 
those decisions.  

The Board finds that the only issue which is ready for 
appellate resolution is the claim of clear and unmistakable 
error in the prior decision denying service connection for 
post-traumatic stress disorder.  The Board is undertaking 
additional development on the issue of service connection for 
a skin disorder including chloracne and the issue of whether 
new and material evidence has been presented to reopen a 
claim for service connection for post-traumatic stress 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing those issues.

FINDINGS OF FACT

1.  The veteran's claim for service connection for post-
traumatic stress disorder was denied by the RO on September 
8, 1993. 

2.  The veteran did not file a notice of disagreement within 
one year of the decision.

3.  The decision of September 8, 1993, which denied service 
connection for post-traumatic stress disorder was based on 
the correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.


CONCLUSION OF LAW

The decision of September 8, 1993, which denied service 
connection for post-traumatic stress disorder does not 
contain clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error in a decision of September 8, 1993, which denied 
service connection for post-traumatic stress disorder.  He 
asserts that service connection should have been granted, and 
that the RO was wrong for concluding that a stressor had not 
been proven.  He states that the evidence at that time 
included a certificate of appreciation stating that the 
veteran had been a member of the 4th Infantry Division during 
combat operations, and that this was ample evidence of combat 
participation by the veteran.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that there is no clear and unmistakable error in 
the rating decision of September 8, 1993, which denied 
service connection for post-traumatic stress disorder.

The evidence which was of record at that time included the 
veteran's service medical records.  The records did not 
include any references to a psychiatric disorder, nor did the 
records contain any references to any stressors such as 
having been wounded.  The report of a medical evaluation 
conducted in May 1968 for the purpose of the veteran's 
separation from service shows that psychiatric evaluation was 
normal.  The report of a medical history given by the veteran 
at that time shows that he denied having depression, 
excessive worry, frequent or terrifying nightmares, or 
nervous trouble of any sort. 

The evidence which was considered in connection with the 
September 8, 1993, decision also included the veteran's 
service personnel records.  His DD 214 reflected service from 
July 1965 to July 1968.  His awards and decorations included 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  His military 
occupational specialty was stock control and account 
specialist.  The related civilian occupation was stock clerk.  

The service personnel records also included a record of 
foreign service which showed that the veteran was in Vietnam 
from September 1966 to August 1967.  A record of assignments 
shows that his principal duty during that period of time was 
QM supply specialist.  His organization was the 
"Hq&CoA704thMaintBn4th InfDivUSARPAC".  A record shows that 
his campaigns included the Vietnam Counter Offensive (Phase 
II).  A certificate from the Headquarters 4th Infantry 
Division indicates that it was awarded to the veteran "as a 
token of appreciation for the loyal service to the United 
States Army while a member of the Infantry Division during 
combat operations in the Republic of Vietnam."  

VA and private medical treatment records were contained in 
the claims file, but did not reflect a diagnosis of post-
traumatic stress disorder.  A record from the VA mental 
health clinic dated in December 1992 reflected a diagnosis of 
rule out PTSD.  In the record, it was noted that he did not 
have any physical wounds while he was in Vietnam, but he 
stated that he was "mentally wounded" and that his whole 
company got killed.  

In a statement in support of claim dated in February 1993, 
the veteran reported that in 1967, when he went into Vietnam, 
they landed on the shore of Pleiku under heavy fire.  He said 
that they fought their way to shore until the enemy left.  He 
reported that after that they were on the battlefield for 
three months and that men were dying all around him.  He also 
reported traveling on the Ho Chi Mihn trail where several 
more men were lost.  He stated that a lot of his buddies got 
killed in Vietnam, but that his memory would not allow him to 
think of their names.  At the end of the statement, however, 
he listed the names of three men who had been on his mind 
since that awful day.  

The RO wrote to the United States Army and Joint Service 
Environmental Support Group in April 1993 and requested 
confirmation of the veteran's alleged stressors.  However, in 
August 1993 ESG replied that the information was insufficient 
to conduct a meaningful search, and that in order to provide 
further research concerning specific combat incidents and 
casualties the veteran would have to provide dates of the 
incidents to within seven days, the location of the incident, 
and the number and full names of casualties.  

Finally, the evidence which was of record at the time of the 
September 1993 decision included the report of a post-
traumatic stress disorder examination conducted by the VA in 
April 1993.  The report shows that the veteran stated that he 
was in the war zone for 13 months with the 4th infantry and 
was a ground soldier.  He complained of having flashbacks to 
Vietnam.  He reported that he stayed depressed, had no 
friends, and got suspicious of people.  He also reported 
having nightmares, memory problems, and trouble with 
concentration.  Following examination, the diagnoses were (1) 
PTSD chronic with depression; (2) ETOH dependence in 
remission; (3) seizure disorder; and (4) essential 
hypertension as per history.  

In the rating decision of September 8, 1993, the RO noted 
that the evidence of record included the veteran's DD 214 
showing service in Vietnam and a duty of stock specialist.  
The RO also noted the certificate of appreciation, but 
further noted that the veteran did not have any combat award 
and that stock clerk was not a combat military occupational 
specialty.  The RO also noted that ESG had not been able to 
verify the claimed stressors.  The RO concluded that, 
although there had been a diagnosis of post-traumatic stress 
disorder, it was not supported by the evidence as the veteran 
was not shown to have had any combat stressors.  Accordingly, 
the claim for service connection for post-traumatic stress 
disorder was denied.

The veteran was notified by letter in September 1993 that the 
RO had denied his claim.  He was also notified of his 
appellate rights, but he did not file a notice of 
disagreement and did not appeal the decision.  Under the 
applicable law and regulations, previous determinations which 
are final and binding, including decisions regarding service 
connection, will be accepted as being correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2001).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  A failure to fully develop evidence is not 
considered to be clear and unmistakable error.  "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Nor may the failure to follow 
procedures in the VA Physician's Guide for Disability 
Evaluation Examinations be a basis for finding clear and 
unmistakable error because that guide was not a statute or 
regulation.  See Allin v. Brown, 6 Vet. App. 207, 214 (1994).  

The Board notes that there have been changes in the law 
during the pendency of this appeal.  However, the Board must 
observe that the Veterans Claims Assistance Act of 2000 is 
not applicable to CUE claims/motions which the veteran relies 
on to compel reversal of the September 1993 RO decision.  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

The Board finds that the decision of September 8, 1993, which 
denied service connection for post-traumatic stress disorder 
was based on the correct facts as they were known at that 
time.  The rating decision shows that the RO considered all 
of the evidence which was of record at that time, including 
the award certificate.  Based on the evidence, the RO found 
that a stressor had not been shown.  

Although the veteran had service in Vietnam during a period 
of war and received a certificate for his service, service in 
a combat zone does not show, per se, that the veteran was 
involved in combat with the enemy, i.e. "that the veteran 
personally participated in an event constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality." VAOPGCPREC 12-99 (October 18, 1999).  The 
RO appropriately considered not only the award certificate, 
but also all of the other evidence pertinent to the issue 
such as the service personnel records showing noncombat 
duties such as the duty as a stock clerk.  This is not a duty 
which ordinarily involves exposure to combat or any other 
psychologically stressful activity.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (in which the Court held that an 
appellant's military specialty of cannoneer did not 
demonstrate that his duties exposed him to a more than 
ordinary stressful environment).  See also Hayes v. Brown, 3 
Vet. App. 7 (1991) (in which the Court held that in light of 
the veteran's noncombat assignment to a construction 
engineering company, it was reasonable for the Board to 
require corroboration of the veteran's claimed stressors).  
Thus, the veteran's service personnel records, as a whole, 
did not provide support for his claim of service connection 
for post-traumatic stress disorder as they did not 
demonstrate that he engaged in combat and do not provide any 
verification of any of his claimed stressors.  Although the 
appellant disagrees with the conclusions reached by the RO, 
an asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  The 
version of the applicable regulation, 38 C.F.R. § 3.304(f), 
which was in effect at that time provided that service 
connection for post-traumatic stress disorder required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  The RO concluded that a stressor had not been 
shown.  Such a finding is consistent with the applicable law 
and regulations.  Although the veteran's attorney has 
asserted that the RO's decision violated the principles set 
forth in Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
Board notes that failure to take into account a decision 
which had not yet been issued cannot form the basis for a 
finding of clear and unmistakable error.  

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
September 8, 1993, which denied service connection for post-
traumatic stress disorder.  Accordingly, the benefit sought 
on appeal is denied.


ORDER

Revision of the rating decision of September 8, 1993, which 
denied service connection for post-traumatic stress, on the 
basis of clear and unmistakable error, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


